Affirmed and Memorandum Opinion filed September 18, 2014.




                                         In The

                     Fourteenth Court of Appeals

                                   NO. 14-14-00344-CV
                                   NO. 14-14-00351-CV
                                   NO. 14-14-00352-CV
                                   NO. 14-14-00368-CV

      IN THE INTEREST OF X.I.M., P.M., E.C., D.C., E.C., AND Y.C.,
                              CHILDREN



                 On Appeal from the 312th District Court
                           Harris County, Texas
 Trial Court Cause Nos. 2002-50811, 2011-10644, 2012-42185, & 2011-01184J

                  MEMORANDUM                      OPINION


      Appellant, Doana Montoya, appeals three final decrees signed April 28,
2014, terminating her parental rights to X.I.M., P.M., E.C., and D.C. Appellant
further appeals a judgment signed April 28, 2014, appointing the Department of
Family and Protective Services managing conservator of E.C. and Y.C. Appellant
filed a timely notice of appeal.
         Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced. See High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). The Anders procedures are
applicable to an appeal from the termination of parental rights when an appointed
attorney concludes that there are no non-frivolous issues to assert on appeal. In re
D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.] 2004, no pet.).

         On July 14, 2014, a copy of the record and counsel’s brief were delivered to
appellant and appellant was notified of the right to file a pro se response. See
Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991); In re D.E.S., 135
S.W.3d at 329–30. More than thirty days have elapsed and as of this date, no pro se
response has been filed.

         We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. A discussion of the brief would add nothing to the jurisprudence of the
state.

         Accordingly, the judgment of the trial court is affirmed.



                                         PER CURIAM

Panel consists of Justices Boyce, Jamison, and Donovan.




                                            2